In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00115-CR
         ______________________________


       JAMES ROBERT HENDRIX, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
               Trial Court No. 34301-B




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

        James Robert Hendrix appeals from his conviction by a jury for the offense of aggravated

sexual assault. The jury assessed his punishment at five years' imprisonment in this case and five

years' imprisonment in a separate conviction which is also before this Court on appeal.

        Because the issues raised in each appeal are identical, for the reasons stated in our opinion

dated this day in Hendrix v. State, cause number 06-07-00114-CR, we affirm the judgment of the

trial court.




                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:        June 12, 2008
Date Decided:          July 11, 2008

Do Not Publish




                                                 2